                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


STEVEN J. VIECZOREK and
HEATHER H. VIECZOREK,

      Plaintiffs,

v.                                             Case No. 3:17-cv-1118-J-32JBT

SHAYAN KHORRAMI and A&P
AUTO SALES,

      Defendants.




                                  ORDER

      This case is before the Court on Plaintiff Heather Vieczorek’s request for

the Court to appoint her a lawyer, (Doc. 52), and Plaintiff Steven Vieczorek’s

Motion for Reconsideration and/or Certification, (Doc. 53).

      In its March 7, 2019 Order, the Court directed: “Not later than March

22, 2019, Plaintiffs shall file a notice with the Clerk of Court stating whether

they have obtained counsel or if they would like the Court to consider

appointing them a lawyer.” (Doc. 50 at 11). On March 21, 2019, Plaintiff

Heather Vieczorek filed with the Clerk of Court a request that the Court

appoint her a lawyer. (Doc. 52). On March 27, 2019, Plaintiff Steven Vieczorek

filed his motion for reconsideration, but he has not filed anything concerning
whether he would like the Court to consider appointing him a lawyer. However,

to make an informed decision on whether to appoint Plaintiffs a lawyer, the

Court must know how Steven Vieczorek intends to proceed.

      Steven Vieczorek asks the Court to reconsider a portion of its March 7,

2019 ruling, or in the alternative, to “stay[] its scheduling order and certify[] its

order as final and immediately appealable.” (Doc 53 at 8). Presumably, Steven

Vieczorek wants the Court to change its ruling that “because the vehicle at issue

was more than ten years old at the time of the sale, it is exempt from the

disclosure requirements of 49 U.S.C. § 32705 and 49 C.F.R. § 580.5.” (Doc. 50

at 7). Although Steven Vieczorek states in his motion that it is “based on matter

which the Pro Se Plaintiff did not recently argue,” the Court did consider this

argument and rejected it. (See Doc. 50 at 7–9).

      Accordingly, it is hereby

      ORDERED:

      1. Not later than April 11, 2019, Steven Vieczorek shall file a notice with

the Clerk of Court stating: (1) that he has obtained counsel, (2) that he would

like the Court to consider appointing him a lawyer; or (3) that he intends to

proceed pro se.

      2. Plaintiff Steven Vieczorek’s Motion for Reconsideration and/or

Certification, (Doc. 53), is DENIED.




                                         2
        3. The Court’s Case Management Scheduling Order, (Doc. 51), continues

to govern the case.

        DONE AND ORDERED in Jacksonville, Florida this 29th day of March,

2019.




                                               TIMOTHY J. CORRIGAN
                                               United States District Judge

jb
Copies:

Counsel of record




                                       3
